Citation Nr: 1422835	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office that granted service connection for degenerative disc disease with scoliosis of the lumbar spine and assigned an initial rating of 20 percent effective from September 12, 2006.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A transcript of the hearing is of record.

This case was previously before the Board in June 2011 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the case must be remanded once again for development before the appeal can be adjudicated.

In June 2011the Board remanded the claim so that the Veteran could be afforded a new VA medical examination, which was performed in September 2011.  The Veteran now asserts that his range of motion of the lumbar spine has decreased since that examination as a result of rods that were surgically placed in his back in November 2011.  It does not appear the Veteran has undergone a VA examination since September 2011.  

A VA examination in April 2014 for a different condition notes the Veteran reported that he receives Social Security Administration (SSA) disability benefits.  However, other records suggest he recently retired and that he is presently 65 years old.  Thus, it is not clear whether he is actually receiving SSA disability benefits versus SSA retirement benefits.  On remand, the AOJ should clarify the type of benefits the Veteran is receiving from SSA.  If the benefits are based on disability rather than age, the disability records should be requested from SSA.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses and dates of treatment from all medical providers who have treated his low back disability since November 2011.  After securing the necessary authorizations for release of this information, the AOJ should request copies of all relevant treatment records from the providers identified by the Veteran.  If requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records from the Pittsburgh VA Healthcare System since April 2014.

3.  Clarify whether the Veteran receives SSA benefits based on disability or based on age.  If he receives SSA disability benefits, the AOJ should request the SSA disability determination and the records upon which the determination was based.  The AOJ should document in the claims file the efforts to clarify the type of benefits and, as necessary, the efforts to obtain relevant SSA disability records.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

4.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including range of motion studies and relevant neurological evaluation, and the results reported.  The examiner should also indicate whether the Veteran's degenerative disc disease results in incapacitating episodes (periods of acute signs and symptoms of disc disease requiring bed rest prescribed by a physician and treatment by a physician) and, if so, the duration and frequency of such episodes.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



